Title: To George Washington from Major General Alexander McDougall, 17 July 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir
          West point 17th July 1779. 7 P.M.
        
        Your Excellencys Favor of this Day is this Moment received. Colonel Hamiltons of equal date, reached Me at 3 P.M. Only Eight of the Boats written for, can be procured and are now ready. It is imposible at this post, to furnish the Horse Harness desired; for few of the Artillery brought here are accompanied with Horse Harness. I have however directed the Quarter-Master to write immediately to New-Windsor for them. If they can be had, they will be sent with all posible dispatch. The Pettiaugers are ordered; but Watermen are so scarse for the demand, and many of them marched with pattersons Brigade, I fear the number neccessary cannot be got to Man the Galley. Every effort however will be made. I have the honor to be Your Excellencys Humble Servant
        
          Alexr McDougall
        
        
        
          P.S. If my Conjectures are just, as to the use to be made of the Galley, I fear it is out of our power to Send her properly provided, to take in the Heavy Cannon.
        
      